Case 3:20-cv-00781 Document1 Filed 10/06/20 Page 1 of 8 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

RICHMOND DIVISION
THELMA J. KABANA,
Plaintiff,
Vv. Case No.
UNITED STATES OF AMERICA,
Defendant.

COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT

COMES NOW the Plaintiff, Thelma J. Kabana, by counsel, and for her Complaint against
the Defendant, United States of America, states as follows:

INTRODUCTION

1. This is an action for damages against the Defendant United States of America under
the Federal Tort Claims Act (FTCA) (28 U.S.C. §§ 2671 et seq., and 28 U.S.C. § 1346 (b) (1)),
for negligence in connection with an employee’s and/or agent’s careless, negligent maintenance,
upkeep, and repair of a public concrete walkway at a pavilion located at the Fredericksburg &
Spotsylvania National Military Park located at Spotsylvania Court House Battlefield, 9550 Grant
Drive, Spotsylvania, Virginia 22553.

2. The claim for damages herein is brought against the United States under the FTCA
for money damages as compensation for personal injuries caused to the Plaintiff by the
Defendant’s negligence.

3, Plaintiff Kabana has fully complied with the notice provisions of 28 U.S.C. § 2675

of the FTCA by way of a Standard Form 95, attached hereto as Ex. A.
Case 3:20-cv-00781 Document1 Filed 10/06/20 Page 2 of 8 PagelD# 2

4, This suit has been timely filed, in that Plaintiff Kabana timely served notice of her
claim on the United States Department of the Interior within less than two years after the incident
forming the basis of this Complaint.

5. Plaintiff is now filing this Complaint pursuant to 28 U.S.C. § 2401 (0) after
receiving the Department of the Interior’s notice dated May 11, 2020, of its final denial of the
administrative claim. (Final Denial Letter attached as Ex. B).

PARTIES, JURISDICTION, AND VENUE

6. Plaintiff Kabana is, and at all times relevant to this Complaint was, a resident of
Fredericksburg, Spotsylvania County, Virginia.

7. Defendant United States of America, through its agency, the United States
Department of the Interior, and by and through the National Park Service, was at all times relevant
to this Complaint the owner and/or operator of the Fredericksburg & Spotsylvania National
Military Park located at Spotsylvania Court House Battlefield, 9550 Grant Drive, Spotsylvania,
Virginia, where the subject injury took place.

8. The incident giving rise to this Complaint took place on or about October 28, 2018,
ona public sidewalk or walkway within the Fredericksburg & Spotsylvania National Military Park,
an area owned, operated and maintained by the United States Department of the Interior as part of
the national park system.

9. Jurisdiction is proper under 28 U.S.C. § 1346 (b) (1).

10. Venue is proper under 28 U.S.C. § 1402 (b) in that the incident giving rise to this

Complaint occurred in the Eastern District of Virginia, Richmond Division.
Case 3:20-cv-00781 Document1 Filed 10/06/20 Page 3 of 8 PagelD# 3

FACTUAL ALLEGATIONS

11. On or about October 28, 2018, at about 3:00 p.m., the Plaintiff Kabana was a lawful
patron, visitor, and invitee at the Fredericksburg & Spotsylvania National Military Park owned,
operated, and maintained by the United States Department of the Interior, and she was properly
walking on a designated public concrete sidewalk or walkway at or near a pavilion within the
national park.

12. Atall times relevant to this Complaint, the sidewalk or walkway where this incident
took place was under the control, care, and maintenance of the Department of the Interior through
its agents, employees, and/or representatives.

13. At all times relevant to this Complaint, and as Plaintiff Kabana approached the
pavilion from the parking lot, there was and is a concrete courtyard about twenty feet wide. The
pavilion is about thirty-five feet away from the parking lot.

14. The courtyard paving consists of concrete flagstone sections about four feet square.
The pavilion includes a three-sided enclosed area where the historic information placards are
displayed, and the restrooms are located nearby. Under the front gable roof canopy of the open-air
pavilion, there is a large battlefield map enclosed in a metal frame. The map edge is about four
feet from the brick face of the display area of the pavilion.

15. | Where the map display ends, there is a construction joint in the concrete courtyard
paving, about four feet from the brick face of the enclosed area of the pavilion. The concrete paving
on the pavilion side of the construction joint is depressed across the entire twenty foot width of the

courtyard, and the concrete surface of the courtyard is all similar textures and shades of gray.
Case 3:20-cv-00781 Document1 Filed 10/06/20 Page 4 of 8 PagelD# 4

16. At all times relevant to this Complaint, there was a sudden, obscured drop-off in
elevation between concrete slabs within a few feet of the map display, the difference in elevation
being about 1.25 inches, or between one inch to one and one-half inches.

17. At all times relevant, there was a settlement crack from the corner of the brick face
to the construction joint. Where they meet is the lowest point of depression along the construction
joint in the concrete pavement.

18. At all times relevant, and as Plaintiff was facing the pavilion from the parking lot
side, the concrete pavement to the right of the settlement crack at the beginning of the walkway to
the restrooms is different from the balance of the courtyard paving.

19. On the date of this incident, Plaintiff Kabana parked her car in the parking lot and
walked across the entrance courtyard toward the open-air pavilion. This was the first time she had
visited this national park.

20. As Plaintiff walked in a normal manner by the large map display and began to turn
toward the restrooms to her right, she unexpectedly stepped on the edge of the uneven drop-off of
the concrete slab. When she stepped on this uneven drop in the concrete, only half of her foot was
supported, causing her to lose her balance, fall and suffer significant injury, including a left ankle
fracture that has required three surgeries in order to correct the bone fracture and/or alleviate pain
and discomfort, as well as severe lumbar strain, and multiple bruises and contusions.

CAUSE OF ACTION FOR NEGLIGENCE

21.  Atthe aforementioned time and place, the United States Department of the Interior,
by and through the National Park Service, and by and through its agents, employees, and/or
representatives, negligently, carelessly, and with gross negligence operated and maintained the

national military park, including its walkways and sidewalks, so as to create or allow to exist an
Case 3:20-cv-00781 Document1 Filed 10/06/20 Page 5 of 8 PagelD# 5

unreasonable, dangerous tripping or fall hazard on the premises in the form of the uneven,
obscured, cracked, sunken, or otherwise dangerous concrete walkway.

22.  Atthe aforementioned time and place, Ms. Kabana lost her balance and fell because
of the sudden change in elevation at the construction joint between the two concrete slabs, and this
hazard was not readily identifiable by a casual pedestrian such as Plaintiff.

23. The difference in elevation between the two slabs was about one inch to one and
one-half inches, and had existed for an extended or sufficient period of time so that the United
States Department of the Interior, through its agents, employees, or representatives knew or had
reason to know of the existence of the tripping hazard owing to the change in elevation between
the concrete slabs.

24. The color, texture and location of the change in elevation made the defect in the
walkway inconspicuous in the larger environment and was an unexpected feature in this courtyard.

25.  Theconcrete paving slabs at the Spotsylvania National Battlefield open-air pavilion
and courtyard were unreasonably dangerous in a manner that caused Ms. Kabana to fall and be
injured,

26. The concrete paving slabs were dangerous because they had settled or sunken in
such a way as to cause or create an abrupt vertical change in elevation between two slabs, which
amounted to a tripping or a falling hazard, and this defect was inconspicuous to casual pedestrians
walking in this area and in the larger environment.

27.  Atall times relevant to this Complaint, the condition of the sidewalk/walkway was
sufficiently dangerous that the United States Department of the Interior, through its agents,

employees, or representatives, and in carrying out its duty of prevision or reasonable inspection,
Case 3:20-cv-00781 Document1 Filed 10/06/20 Page 6 of 8 PagelD# 6

knew or should have known of the defect/tripping hazard, and further had a duty to use at least
reasonable care to correct or warn about the condition.

27. The inconspicuous, abrupt vertical change in elevation violated nationally
recognized and accepted standards of reasonable care for safe walkways and property maintenance
and was dangerous in a manner that caused Ms. Kabana to fall and be injured.

28. The United States Department of the Interior, by and through the National Park
Service, and its agents, employees, or representatives, knew or reasonably should have known
prior to Ms. Kabana’s fall and injury that the inconspicuous, abrupt vertical change in elevation
violated nationally recognized and accepted standards of care for safe walkways and property
maintenance, and knew or reasonably should have known the condition should be repaired or
corrected and/or that patrons should receive adequate, timely warnings about the condition.

29. The failure by the United States Department of the Interior either to have repaired
or corrected this unreasonably dangerous condition, or to have provided adequate and effective
warnings regarding its presence, constituted common law negligence under the law of Virginia
and/or violated nationally recognized and accepted standards of care for safe walkways and
property maintenance and caused Ms. Kabana to fall and be injured.

30.  Atall times relevant to this Complaint, the United States Department of the Interior
(by and through the National Park Service and its agents, employees, or representatives) violated
nationally recognized and accepted standards of reasonable care for providing reasonably safe
walkways and property maintenance through their failure to provide adequate and effective
warnings regarding the presence of this tripping or fall hazard, all of which contributed to cause

Ms. Kabana to fall and be injured.
Case 3:20-cv-00781 Document1 Filed 10/06/20 Page 7 of 8 PagelD# 7

31. As a direct and proximate result of the negligent, careless, and grossly negligent
actions and omissions of the United States Department of the Interior, by and through the National
Park Service, and its employees, agents, or representatives, the Plaintiff Kabana has suffered and will
suffer, and she has incurred and will incur, both in the past and in the future: (a) severe, serious and
debilitating physical injuries (including, without limitation, permanent injuries) and effects on her
health; (b) physical pain and mental anguish; (c) disfigurement, deformity, and associated humiliation
and embarrassment; (d) inconvenience; (e) expenses for medical care and treatment and related
expenses; and (f) loss or lessening of earning capacity.

32, The acts and/or omissions set forth above would constitute a claim for negligence
under the law of the Commonwealth of Virginia.

33. The Defendant United States of America is liable pursuant to 28 U.S.C. § 1346 (b)
(1).

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff, Thelma J. Kabana, moves for judgment against the Defendant
United States of America in the sum of SLX HUNDRED THOUSAND DOLLARS ($600,000.00)
plus interest from October 28, 2018, pursuant to §8.01-382 of the Code of Virginia, (1950), as

amended, and costs, together with such further and additional relief that this Court may deem proper.
Case 3:20-cv-00781 Document1 Filed 10/06/20 Page 8 of 8 PagelD# 8

THELMA J. KABANA

By: ___/s/
Of Counsel

Bryan L. Meadows, Esquire
Virginia State Bar #66665

J. Penn Crawford, Esquire

Virginia State Bar #48202

Marks & Harrison, P.C.

5440 Jefferson Davis Highway
Fredericksburg, Virginia 22407
Telephone: 540-735-1378
Facsimile: 540-735-1377
bmeadows(@marksandharrison.com
pcrawford@marksandharrison.com
Counsel for Plaintiff
